DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious the combination of an annular collar circumferentially located about said housing top surface and having an outer wall, said annular collar including: securing lugs or threads extending radially outwards from said annular collar outer wall; and a magnetic structure located on or within said annular collar and having a radially outwardly-facing surface that extends no further than an outward most radial extension of said securing lugs or threads; wherein said magnetic structure includes a magnet having a plurality of field emission sources having positions and polarities relating to a predefined spatial force function that corresponds to a predetermined alignment of said field emission sources [claim 1] … a resiliently biased blocking mechanism at least partially extending within said alignment channel when in a biased position and comprising a first magnetic structure disposed therein, said first magnetic structure including a magnet having a plurality of field emission sources having positions and polarities relating to a predefined spatial force function that corresponds to a predetermined alignment of said field emission sources, wherein said blocking mechanism is movable in a first direction to a retracted position in response to a magnetic shear force, said magnetic shear force being generated when a complementary or paired second magnetic structure of said mating filter cartridge is moved in a second direction approximately perpendicular to said first direction and positioned in close proximity to said first magnetic structure [claim 3] …  said magnetic shear force being generated when a complementary or paired second magnetic structure is moved in a second direction approximately perpendicular to said first direction and positioned in close proximity to said first magnetic structure; and said mating filter cartridge including: a housing having a body, a top surface, an axial length, and an internal cavity; an ingress port and an egress port in fluid communication with said internal cavity; an annular collar circumferentially located about said housing top surface and having an outer wall, said annular collar including: securing lugs or threads extending radially outwards from said annular collar outer wall; and said second magnetic structure located on or within said annular collar and having a radially outwardly-facing surface that extends no further than said annular collar outside wall or at least no further than an outward most radial extension of said securing lugs or threads; wherein, upon attachment of said filter cartridge to said filter manifold, said first and second magnetic structures are brought together in said second direction within close proximity to one another such that said magnetic shear force is generated, said magnetic shear force causing said blocking mechanism to move in said first direction and allowing said securing lugs or threads to continue moving in said second direction to complete attachment of said filter cartridge to said filter manifold [claim 4] … said annular collar including securing lugs or threads extending radially outwards from said annular collar outer wall, and a first magnetic structure located on or within said annular collar and having a radially outwardly-facing surface that extends no further than an outward most radial extension of said securing lugs or threads, wherein said first magnetic structure includes a magnet having a plurality of field emission sources having positions and polarities relating to a predefined spatial force function that corresponds to a predetermined alignment of said field emission sources; aligning said securing lugs or threads with an alignment channel of said filter manifold; rotating said filter cartridge within said filter manifold sump in a first direction; aligning said first magnetic structure plurality of magnetic field emission sources with a plurality of magnetic field emission sources of a complementary or paired second magnetic structure disposed within a resiliently biased blocking mechanism at least partially extending within said alignment channel of said filter manifold, such that a magnetic shear force is generated; displacing said blocking mechanism to a retracted position in a second direction in response to said magnetic shear force, said second direction approximately perpendicular to said first direction; and rotating said filter cartridge in said first direction such that said securing lugs or threads pass below said displaced blocking mechanism to complete attachment of said filter cartridge to said filter manifold [claim 7] … a cylindrical housing having an internal cavity, a top surface and a central axis; an axially centered stem extending from said top surface and having an ingress and egress port in fluid communication with said internal cavity; attachment lugs positioned on and extending from said top surface; a magnetic structure located on or in close proximity to said top surface, wherein said magnetic structure includes a magnet having a plurality of field emission sources having positions and polarities relating to a predefined spatial force function that corresponds to a predetermined alignment of said field emission sources [claim 8] … a cylindrical manifold housing including a top surface, and a centered protrusion extending axially from said top surface and having a slot or aperture; a locking member retention or holder extending radially outwards with respect to said axially center protrusion; a locking member having a bottom surface and an extended protrusion, said locking member insertable within, and in slidable communication with, said locking member retention or holder; and a magnetic structure integral with said locking member or located on said bottom surface of said locking member, said magnetic structure including a magnet having a plurality of field emission sources having positions and polarities relating to a predefined spatial force function that corresponds to a predetermined alignment of said field emission sources [claim 11] … a first magnetic structure integral with said locking member or located on said bottom surface of said locking member, said first magnetic structure including a magnet having a plurality of field emission sources having positions and polarities relating to a predefined spatial force function that corresponds to a predetermined alignment of said field emission sources; and a filter cartridge comprising a cylindrical housing or sump having an internal cavity, a top surface and a central axis, an axially centered stem extending from said top surface and having an ingress and egress port in fluid communication with said internal cavity, attachment lugs positioned on and extending from said top surface, and a complementary or paired second magnetic structure located on or in close proximity to said top surface, wherein, upon attachment of said filter cartridge to said filter manifold, said first magnetic structure plurality of field emissions sources are aligned with a plurality of magnetic field emission sources of said complementary or paired second magnetic structure such that a magnetic shear force is generated, said magnetic shear force causing said locking member to move radially outwards away from said axially centered protrusion and allowing said attachment lugs to rotate through arcuate slots of said filter manifold housing top surface to complete attachment of said filter cartridge to said filter manifold [claim 16] … said first magnetic structure including a magnet having a plurality of field emission sources having positions and polarities relating to a predefined spatial force function that corresponds to a predetermined alignment of said field emission sources; aligning said first magnetic structure plurality of magnetic field emission sources with a plurality of magnetic field emission sources of a complementary or paired second magnetic structure integral with or located on a bottom surface of a locking member insertable within, and in slidable communication with, a locking member retention or holder extending radially outwards with respect to an axial center of said filter manifold sump, such that a magnetic shear force is generated; moving said locking member within said locking member retention or holder in a first direction radially outwards away from said filter manifold sump axial center in response to said magnetic shear force; and rotating said filter cartridge attachment lugs through arcuate slots of a top surface of said filter manifold to complete attachment of said filter cartridge to said filter manifold [claim 17] … a housing having a body, an axial length, and an internal cavity; an ingress port and an egress port in fluid communication with said internal cavity; a filter boss or lug extending radially outwards from said housing body; and a magnetic structure disposed within or connected to said filter boss or lug, said magnetic structure having an outwardly-facing surface, wherein said magnetic structure includes a magnet having a plurality of field emission sources having positions and polarities relating to a predefined spatial force function that corresponds to a predetermined alignment of said field emission sources [claim 18] … an arcuate channel proximate said sump inner cavity; and a resiliently biased blocking mechanism at least partially extending within said arcuate channel when in a biased position and comprising a magnetic structure disposed therein, said magnetic structure including a magnet having a plurality of field emission sources having positions and polarities relating to a predefined spatial force function that corresponds to a predetermined alignment of said field emission sources, wherein said blocking mechanism is movable in a first direction to a retracted position in response to a magnetic shear force, said magnetic shear force being generated when a complementary or paired second magnetic structure of said mating filter cartridge is moved in a second direction approximately parallel to said first direction and positioned in close proximity to said magnetic structure [claim 19] … said magnetic shear force being generated when a complementary or paired second magnetic structure of said mating filter cartridge is moved in a second direction approximately parallel to said first direction and positioned in close proximity to said first magnetic structure; and said mating filter cartridge comprising a housing having a body, an axial length, and an internal cavity, an ingress port and an egress port in fluid communication with said internal cavity, a filter boss or lug extending radially outwards from said housing body, and a second magnetic structure disposed within or connected to said filter boss or lug, said second magnetic structure having an outwardly-facing surface, wherein, upon attachment of said filter cartridge to said filter manifold, said first and second magnetic structures are brought together in said second direction within close proximity to one another such that said magnetic shear force is generated, said magnetic shear force causing said blocking mechanism to move in said first direction and allowing said filter cartridge and filter boss or lug to rotate about said sump central axis within said arcuate channel to complete attachment of said filter cartridge to said filter manifold [claim 21] …  said first magnetic structure having an outwardly-facing surface and including a plurality of field emission sources having positions and polarities relating to a predefined spatial force function that corresponds to a predetermined alignment of said field emission sources; aligning said filter boss or lug with an arcuate channel of said filter manifold such that said first magnetic structure plurality of magnetic field emission sources are aligned with a plurality of magnetic field emission sources of a complementary or paired second magnetic structure disposed within a resiliently biased blocking mechanism at least partially extending within said arcuate channel of said filter manifold, such that a magnetic shear force is generated therebetween;displacing said blocking mechanism to a retracted position in an axial direction in response to said magnetic shear force, said axial direction approximately parallel to a central axis of said filter manifold sump; and rotating said filter cartridge about said sump central axis within said arcuate channel such that said filter boss or lug is secured by a bottom surface of said arcuate channel to complete attachment of said filter cartridge to said filter manifold [claim 22].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837